DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3 (line 2) “include : at least one” should recite --include at least one--.
In claim 3 (line 4) “the textured surface portion… has” should recite --a textured surface portion… having--.
In claim 3 (line 6) “increases” should recite --increasing--.
In claim 3 (line 7) “the textured surface portion… comprises” should recite --a textured surface portion… comprising--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sachsenring Entwicklungsgesellschaft (EP 0 972 957).
As to claim 1, Sachsenring Entwicklungsgesellschaft discloses a ball joint comprising a housing 1 having a cavity housing a ball 3 of a ball stud 3,4, the ball being movably supported in a bearing shell 2, 
1.2 in a first edge region facing a pin 4 of the ball stud, the ball stud protrudes from the first opening, a gap is provided between an inner wall of the housing and an outer wall of the bearing shell, and a lining 5 is injected into the gap, and 
wherein the housing further has a second opening 1.3 in a second edge region opposite from the first opening, the second opening being larger than an outer diameter of the bearing shell, and the lining is injected through the second opening into the cavity, 
the ball joint further comprising a plurality of structural elements for clamping the lining to an inner wall of the second opening, said structural elements comprising a step, connected to the second opening and extending radially in a direction of the first opening, and at least one textured surface portion of the inner wall of the hosing (circumferential grooves or a rough surface of housing 1 ensures adhesion with injected material 5; translation paragraph [0010] lines 15-17), the textured surface portion disposed on the first opening side 1.2 of the step in an axial direction (Figures 1-8).  
Sachsenring Entwicklungsgesellschaft discloses a ball joint wherein the textured surface portion is only explicitly disclosed as being disposed within the first opening 1.2 of the housing 1; instead of also being disposed within the second opening of the housing on the second opening side of the step.  Sachsenring Entwicklungsgesellschaft does not disclose any structural or functional significance as to whether only the first opening or both the first and second openings comprise the textured surface; other than that the textured surface ensures adhesion of the injected lining material with the housing.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ball joint disclosed by Sachsenring Entwicklungsgesellschaft wherein the textured surface portion is disposed within both the first and second openings of the housing, as Sachsenring Entwicklungsgesellschaft does not disclose any structural or functional significance as to whether only the first opening or both the first and second openings comprise the textured surface; other than that the textured surface ensures adhesion of the injected lining material with the housing, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 3, Sachsenring Entwicklungsgesellschaft discloses a ball joint wherein the structural element includes at least one of the following elements: 
a textured surface portion of the inner wall of the housing 1 having a significant surface roughness or unevenness (circumferential grooves or a rough surface of housing 1 ensures adhesion with injected material 5; translation paragraph [0010] lines 15-17); 
a thickness of the lining 5 increasing toward the second opening 1.3; 
a textured surface portion of the inner wall of the housing comprising one or more grooves or recesses and/or knurling are formed in the inner wall of the housing independently or in any combination (circumferential grooves or a rough surface of 1 ensures adhesion with injected material 5; translation paragraph [0010] lines 15-17); and  
a step connected to the second opening and extending radially in the direction of the first opening 1.2 is formed (Figures 1-8).   
As to claims 4 and 5, Sachsenring Entwicklungsgesellschaft fails to disclose a ball joint wherein an arithmetic average roughness value Ra of the inner wall of the housing is 10 m or more and 63 m or less.  Sachsenring Entwicklungsgesellschaft does not disclose any structural or functional significance as to the specific roughness value of the inner wall of the housing; other than that the surface roughness of the housing ensures adhesion with the injected material (translation paragraph [0010] lines 15-17).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ball joint disclosed by Sachsenring Entwicklungsgesellschaft wherein the material of the housing comprises an arithmetic average roughness value Ra of 10 m or more and 63 m or less, as Sachsenring Entwicklungsgesellschaft does not disclose any structural or functional significance as to the specific roughness value of the inner wall of the housing; other than that the surface roughness of the housing ensures adhesion with the injected material, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results.
5 increases toward the second opening 1.3 so that the wall thickness is maximum in the region of the step (Figures 1-8).  
As to claim 7, Sachsenring Entwicklungsgesellschaft discloses a ball joint wherein, in the inner wall of the housing 1, at least one spiral groove is formed, and/or a plurality of grooves or recesses are formed apart or crossing each other, and/or knurling are formed (circumferential grooves or a rough surface of housing 1 ensures adhesion with injected material 5; Figures 1-8; translation paragraph [0010] lines 15-17).  
As to claim 8, Sachsenring Entwicklungsgesellschaft discloses a ball joint wherein the housing 1 has a radially inwardly bent wall in a region of the second opening 1.3 (Figures 1-8).
As to claim 9, Sachsenring Entwicklungsgesellschaft fails to disclose a ball joint wherein, in a region of the second opening, one or more grooves or recesses and/or knurling are formed and the depth of the grooves or recesses and/or knurling is 0.3 mm or more and 1.5 mm or less.  Sachsenring Entwicklungsgesellschaft does not disclose any structural or functional significance as to the specific depth of the grooves; other than that the grooves of the housing ensure adhesion with the injected material (translation paragraph [0010] lines 15-17).
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ball joint 
As to claim 10, Sachsenring Entwicklungsgesellschaft discloses a ball joint wherein the first edge region of the housing 1 is formed in an axially extending protrusion shape, the second edge region of the housing is formed in an axially extending protrusion shape, and the lining covers 5 the first edge region and/or the second edge region (Figures 1-8).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sachsenring Entwicklungsgesellschaft in view of Melton et al. (US 3,342,513).
As to claim 11, Sachsenring Entwicklungsgesellschaft fails to disclose a ball joint wherein the ball of the ball stud has a recess in a pole region and a projection of the bearing shell engages the recess.  
Melton et al. teach a ball joint wherein a ball 26 of a ball stud 18 has a recess 32 in a pole region and a projection of a bearing shell 34 engages the recess; the projection of the bearing shell interlockably engaging the recess of the ball to ensure .  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



02/25/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619